92 S.E.2d 787 (1956)
244 N.C. 217
Marvin SHINAULT, Administrator of Jimmle Franklin Shinault, Deceased,
v.
Curtis W. CREED.
No. 675.
Supreme Court of North Carolina.
May 23, 1956.
Allen, Henderson & Williams, Elkin, and Folger & Folger, Mount Airy, for plaintiff, appellant.
Deal, Hutchins & Minor, Winston-Salem, for defendant, appellee.
PER CURIAM.
No negligence is presumed from the mere fact that plaintiff's intestate was run over, and killed by the defendant. The evidence, when considered in the light most favorable to the plaintiff, and giving to him the benefit of every reasonable inference to be drawn therefrom, fails to disclose any negligence on defendant's part, and, in particular, fails to show that the defendant by the exercise of reasonable care could have discovered the perilous plight of the deceased *788 and his incapacity to escape therefrom before he ran over him.
The judgment of nonsuit below is
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.